Citation Nr: 0512158	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  97-32 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from June 1941 to September 
1945 and from December 1945 to March 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant, the veteran's surviving spouse, withdrew her 
previous request for a videoconference hearing in an April 
2001 statement.  In its current status, the case returns to 
the Board following completion of development made pursuant 
to its October 2003 remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Under the governing regulation pertaining to exposure to 
mustard gas and Lewisite, presumptive service connection is 
warranted if the veteran has experienced: (1) full-body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316. (It is 
noted that chronic pulmonary disease, bronchitis, and 
emphysema are among the conditions that are associated with 
full body exposure to nitrogen, sulfur mustard or Lewisite.)  
38 C.F.R. § 3.316 (2004).  

VA Manual M21-1, Part III, Paragraph 5.18a specifies that 
veterans who underwent full-body exposure to a vesicant agent 
include those exposed during field or chamber testing, those 
exposed under battlefield conditions in World War I, those 
present at the German air raid on the harbor of Bari, Italy, 
in World War II, and those engaged in the manufacturing and 
handling of (blistering) agents during service.  It is noted, 
as a matter of historical record, that the German air raid on 
the harbor of Bari, Italy, took place on December 2, 1943.  

A June 1993 statement in the veteran's claims folder shows 
that the veteran filed a claim for service-connected for 
residuals of mustard gas exposure.  His contentions were that 
he was in Bari, Italy in 1943.  As reported, he was with the 
1052nd Military Police Company of the 12th Army Air Force that 
went from either Salerno beachhead to Bari or from Naples to 
Bari.  In June 1993, he requested his "201 file" or 
military personnel folder; but the rebuilt claims folder does 
not indicate if these records were obtained.  

Unfortunately, the veteran's claim for service connection had 
not been adjudicated prior to his death in October 1994.  As 
a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).  Parenthetically, Board acknowledges at the outset, 
that certain revisions pertaining to when a claim for 
benefits could be filed were promulgated by virtue of the 
Veteran's Benefit Act of 2003 (Pub.L. 108-183 Title I 
§ 104(a), (c)(1)) (struck out "for a period not to exceed 
two years" following "amount due and unpaid").  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).  In order for a claimant to be entitled 
to accrued benefits, the veteran must have had a claim 
pending at the time of death.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  In the instant case, there is 
no evidence that a claim for accrued benefits has been filed.  

In October 1996, the appellant, the veteran's surviving 
spouse, raised the claim for service connection for the cause 
of the veteran's death.  She believes that the cause of the 
veteran's death was associated with his mustard gas exposure 
in field or chamber testing conducted in Bari, Italy.  The 
appellant believes that the veteran developed chronic 
respiratory conditions, migraine headaches, rheumatoid 
arthritis, chronic conjunctivitis, skin condition, post-
traumatic stress disorder, colon cancer, malaria, visual 
problems and lupus erythematous all of which she believes 
were related to his Mustard Gas exposure.  

The veteran died at home in October 1994; the certificate of 
death shows that he was pronounced dead on arrival at an 
emergency room.  The available information in the veteran's 
rebuilt claims folder suggest that at the time of the 
veteran's death, service connection had been established for 
malaria and for a ventral hernia, each afforded 
noncompensable ratings.  An August 1997 private medical 
statement shows that the veteran had expired at home, having 
a medical history remarkable for colon cancer, lupus 
erythematosis and severe chronic obstructive pulmonary 
disease; as reported, the veteran died of acute respiratory 
distress as a result of multiple physical ailments.  

The available clinical records show that the veteran was 
treated on several occasions between 1942 and 1945 for 
nasopharyngitis while in service.  After his discharge from 
military service, the first documented evidence of 
nasopharyngitis was recorded in the mid-1950s.  Moreover, 
other respiratory conditions, including chronic obstructive 
pulmonary disease, chronic bronchitis and emphysema, were 
noted in records from the mid 1980s.  

The Board concludes that additional development is necessary 
to determine if the veteran's company was in Bari, Italy 
during the December 1943 incident and/or whether there is 
evidence of exposure to Mustard Gas.  The appellant has 
stated that the National Personnel Records Center (NPRC) her 
that the veteran's service medical records are unavailable.  
She has provided a comprehensive list of her husband's 
military assignments and it appears that he may have been 
stationed in Sicily in December 1943.  There is no 
certification to that effect in the claims folder.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  Attempt to obtain any available 
service medical records and service 
personnel records from NPRC.  All 
evidence obtained should be associated 
with the claims folder.  If no records 
are available, that fact should be 
certified.  

2.  Contact alternative sources, such as 
the National Archives and the United 
States Soldier and Biological Chemical 
Command (formerly Chemical and Biological 
Defense Command), in order to obtain 
information that may verify the veteran's 
presence in Bari, Italy during December 
1943 and/or his exposure to Mustard Gas 
while serving with the 1052nd Military 
Police Company of the 12th Army Air 
Force.  If no evidence is available, that 
fact should be certified.  

3.  The RO is reminded that a remand by 
the Board confers on the veteran, as a 
matter of law, the right to compliance 
with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  Thus, it should 
document clearly its efforts to comply 
with the remand directives.  

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



